UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6459



JOSEPH SHANE MASSERANO,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                           Respondent -    Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-97-7-jlk)


Submitted:   June 23, 2004                  Decided:   July 8, 2004


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Shane Masserano, Appellant Pro Se. Thomas Linn Eckert,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Joseph Shane Masserano, a federal prisoner, seeks to

appeal the district court’s order construing the petition that he

filed under 28 U.S.C. § 2241 (2000) as a successive 28 U.S.C.

§ 2255 (2000) motion and dismissing it without prejudice.                      An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit     justice   or   judge    issues   a     certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue for claims addressed by a district

court    absent   “a     substantial    showing    of     the    denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Masserano has not made the

requisite     showing.      Accordingly,    we    deny    a     certificate    of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED



                                    - 2 -